ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring. I agree with the majority’s conclusion in this case but write separately to reaffirm my continuing belief in the plain meaning rule as expressed in my dissenting opinion in State v. Courchesne, 262 Conn. 537, 597, 618-19, 816 A.2d 562 (2003) (Zarella, J., dissenting). Accordingly, I see no need for the majority, in part I of its opinion, to look farther than the text of General Statutes § 52-434a and article fifth, § 6, of the constitution of Connecticut, to reach its conclusion that judge trial referees may exercise the full powers of Superior Court judges in all civil matters referred to them notwithstanding the existence of any conflicting statutory provisions.